DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 08/11/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: Page 1, after the Title; “CROSS-REFERENCE TO RELATED APPLICATION” is missing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUBOI et al. (US 2019/0356460).
Regarding claim 1, TSUBOI discloses a communication system (Figs. 1 and 7: a radio communication system), comprising: 
a communication terminal (terminal apparatus 2); and 
a first base station (first base station apparatus 3) and a second base station (second base station apparatus 3) that are configured to perform 5radio communication with the communication terminal (see Figs. 1 and 7), wherein the first base station notifies the second base station of information on a numerology to be used for communication between the first base station (the first base station apparatus 3 notifies the second base station apparatus 3 of a secondary cell addition request message of the terminal apparatus 2 [step S71]. The secondary cell addition request message may include: information on numerologies used by the terminal apparatus 2, information on numerologies the terminal apparatus 2 wants to use, and information on numerologies supported by the first base station apparatus 3 [0108]) and the communication terminal when the first base station and the second base station provide the communication terminal with dual connectivity using a same frequency band (the terminal apparatus 2 may include the following information: whether or not the PSCell in the same frequency band is supported in Dual Connectivity… [0169]).  

Regarding claim 4, TSUBOI discloses a base station (base station apparatus 3) configured to perform radio communication (see Figs. 1 and 7) with a communication terminal (terminal apparatus 2), 
wherein the base station notifies another base station of information on a 49 numerology to be used for communication between the base station and the communication terminal (the first base station apparatus 3 notifies the second base station apparatus 3 of a secondary cell addition request message of the terminal apparatus 2 [step S71]. The secondary cell addition request message may include: information on numerologies used by the terminal apparatus 2, information on numerologies the terminal apparatus 2 wants to use, and information on numerologies supported by the first base station apparatus 3 [0108]), 
when the base station provides the communication terminal with dual connectivity together with the other base station and the base station and the other base station use a same frequency band in the dual connectivity (the terminal apparatus 2 may include the following information: whether or not the PSCell in the same frequency band is supported in Dual Connectivity… [0169]).  

Regarding claim 5, TSIBOI discloses a base station configured to perform radio communication with a communication terminal (see Figs. 1 and 7),
 wherein the base station receives, from another base station, information on a numerology to be used for communication between the other base station and the 10communication terminal (the first base station apparatus 3 notifies the second base station apparatus 3 of a secondary cell addition request message of the terminal apparatus 2 [step S71]. The secondary cell addition request message may include: information on numerologies used by the terminal apparatus 2, information on numerologies the terminal apparatus 2 wants to use, and information on numerologies supported by the first base station apparatus 3 [0108]), 
when the base station provides the communication terminal with dual connectivity together with the other base station and the base station and the other base station use a same frequency band in the dual connectivity (the terminal apparatus 2 may include the following information: whether or not the PSCell in the same frequency band is supported in Dual Connectivity… [0169]).


Regarding claim 2, TSIBOI discloses wherein the first base station operates as a master base station  (a fist base station apparatus 3 or first cell; the first base station apparatus 3 being the primary cell of the master cell group) in the dual connectivity, and the second base station operates as a secondary base station in the dual 15connectivity (a second base station apparatus 3, as a cell of the secondary cell group [0102; 0169]).  

Regarding claim 3, TSIBOI discloses wherein the first base station operates as a secondary base station in the dual connectivity, and 20the second base station operates as a master base station in the dual connectivity (in a case that multiple serving cells are configured for terminal apparatus 2, the configured multiple servicing cell may include one primary cell and one or more secondary cell. The primary cell may be a serving cell in which an initial connection establishment procedure has been performed, a serving cell in which a connection re-establishment procedure has been initiated, or a cell which has been indicated as a primary cell during a handover procedure. One or more secondary cells may be configured at a point of time when or after RRC connection is established… [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (US 2021/0153279) discloses user terminal, radio base station and radio communication.
KIM et al. (US 2020/0389805) discloses method for reporting measurement data, and terminal therefor.
TSENG et al. (US 2020/0205216) discloses radio resource control connection resume method of wireless communication system.
LEE et al. (US 2019/0181922) discloses method for transmitting analog beam-related information in wireless communication system, and entity using method.
GONG et al. (EP 3523897) discloses switching from one OFDM mode to another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	August 25, 2022